Citation Nr: 0922242	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-11 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of Posttraumatic Stress Disorder (PTSD), currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1964 until 
October 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

The Veteran's PTSD is manifested by mood swings, nightmares, 
some impairment of short-term memory, mild social impairment 
and Global Assessment of Functioning scores ranging from 50 
to 60.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent disabling 
for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Rango v. Shinseki, No. 
06-2723 (Vet. App. January 26, 2009). Therefore, no further 
notice is needed under VCAA..

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2008). Service treatment records  and service 
personnel records have been obtained. Personal statements 
from the Veteran's peers, ex-wife, and a former coworker have 
been associated with the record.  Furthermore, the Veteran 
was afforded two VA examinations in July 2007 and May 2008 in 
which the examiners were provided the c-file for review, 
interviewed and recorded the Veteran's history, conducted a 
clinical examination of the Veteran, and reached conclusions 
based on their examinations that were well justified and 
consistent with the record.  More specifically, the May 2008 
examiner noted that the examination required two hours, 
including clinical interview, mental status examination, 
reviewing of records, psychological testing, diagnosis and 
dictation.  The examinations are found to be adequate.

Finally, the Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  

After consideration, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case. No further assistance to the appellant with the 
development of evidence is required. 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.  
The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also reviewed the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



PTSD Rating

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the Veteran's claim.  

At the outset, the Board notes that the Veteran's claim of 
entitlement to higher rating for PTSD is an appeal from the 
initial assignment of a disability rating in November 2007.  
As such, the claim requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has reviewed the record and finds nothing to 
reflect that there has been any significant change in the 
disability; a uniform rating is warranted.

In the rating decision on appeal, the Veteran was awarded 
service connection for PTSD and granted an evaluation of 30 
percent effective December 11, 2006.  PTSD is evaluated under 
the general rating formula for mental disorders.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general 
rating formula, a 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).

The next higher, 50 percent, evaluation is indicated where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbance of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships. Id.

The record contains personal statements submitted on behalf 
of the Veteran.  A January 2007 statement from B.D., who 
worked closely with the Veteran while serving on a local 
school board, described the Veteran's "extreme mood swings" 
over the preceding ten years.  B.D. also indicated that the 
Veteran had, in the last few years, become more relaxed.  A 
nearly verbatim statement was submitted in January 2007 by 
J.H. who also worked closely with the Veteran while serving 
on the same local school board.  A co-worker named K.C. 
submitted a January 2007 statement indicated that the Veteran 
has been "a challenge to work with," and that his 
temperament had always been hard to predict and he was prone 
to mood swings.  Finally the Board recognizes a September 
2007 letter from the Veteran's first wife.  In her letter, 
she confirms the Veteran's short temper and mood swings and 
indicates at least one incident in 1982 when the Veteran had 
planned out, in detail, how he intended to commit suicide.  
The Veteran's ex-wife states, however, the he did not follow 
through on such an attempt.

In July 2007, the Veteran underwent a psychiatric evaluation 
for PTSD.  The Veteran reported that when he first returned 
from service in the Republic of Vietnam, in December 1966, he 
had ongoing nightmares and could not fall asleep without his 
hand on his gun for the next four years.  He stated that his 
relationship with his wife quickly deteriorated due to his 
short temper.  They separated after three years and the 
Veteran has had a total of five divorces from three woman 
since leaving active service.  The Veteran stated that he 
worked in dozens of jobs before finding his current employer 
for whom he had worked for 17 years as of the time of this 
examination.  The Veteran reported chronic, daily and 
moderate-to-severe anxiety and severe fatigue.  He had 
moderate panic attacks, irritability and sleep disturbances.  
He felt on edge, feared loosing control and isolation.  He 
experienced tingling of extremities, upset stomach, 
constipation and diarrhea as well as dizziness.  The Veteran 
experienced mild restlessness, muscle tension, loss of 
concentration, derealization, depersonalization, racing 
thoughts, fears of passing out, racing heart, sweat, 
trembling weak legs, head/neck/back pain.  He endorsed 
moderate depression, indecision, frustration, and loss of 
interest.  He also reported feelings of mild hopelessness, 
worthlessness, inferiority, guilt, health worries, loss of 
appetite and sex drive.  The Veteran did not admit to any 
suicide attempts.  The Veteran reported sever mood swings and 
experiencing occasional dreams about Vietnam.

Regarding his psychosocial adjustment, the examiner noted 
mild work impairment citing that the Veteran often looses his 
temper at work and misses four to five weeks of work a year 
due to high blood pressure.  The Veteran had moderate 
impairment in marital and family relationships.  As stated he 
had been divorced five times to three different women.  
Furthermore, out of his three children, the Veteran was in 
contact only with his 22 year old daughter.  He has had 
several girlfriends but looses them because of bad temper and 
increasing sexual dysfunction.  He had mild social 
impairment; though he hates crowds he was active with a 
Masonic Lodge for a time.  The Veteran had many social 
acquaintances but only two close friends.

The July 2007 VA examiner indicated moderate impairment in 
daily living and leisure activities.  The examiner stated 
that the Veteran had turned his home into "a security 
compound," and that though he once hunted and fished, the 
Veteran no longer does either.  The Veteran reads and watches 
TV but is depressed and bored roughly half of the time.

At his examination, the Veteran's speech was inappropriately 
and superficially cheerful.  His thoughts were logical and 
linear and the content of his speech was at times appropriate 
and well connected to the topic of discussion.  
Hallucinations were absent and the Veteran was not delusional 
though did report feeling that everyone tries to take 
advantage of him.  Eye contact was good and interaction with 
the examiner was candid and cooperative.  The Veteran denied 
suicidal thoughts though endorsed some homicidal ideation 
towards two individuals who had "wronged him in the past."  
The Veteran's personal hygiene was good as assessed by his 
attire and cleanliness.  He was well oriented to person, 
place, time and purpose.  Long-term memory was good and 
short-term memory was fair.  Affect was labile and 
inappropriate.  Impulse control was poor.

The examiner concluded that there was evidence of significant 
impairment in social and occupational functioning.  The 
Veteran's Global Assessment of Functioning (GAF) score was 
60.

In May 2008, the Veteran underwent an additional VA 
examination.  At the time of that examination, the Veteran 
indicated that he experienced nightmares roughly twice a week 
about Vietnam.  He stated that he became angry quickly; in 
1996 he struck someone and in 2002 and 2003 he pilled a 
pistol on someone.  He gave the examiner a history of cursing 
and threatening others.  The Veteran stated that he is antsy 
and jittery and cannot sit still.  He endorsed depression as 
well as both suicidal and homicidal ideation.  He denied 
psychotic problems but admitted to hearing his name being 
called and indicated that he has the ability to predict the 
future.  He stated that he had intrusive thoughts on a weekly 
basis.  The Veteran was extremely loud during his VA 
examination and had pressured speech.  The Veteran claimed to 
have no close friends.  He stated that of his five marriages, 
all ended do to his anger. 

The examination revealed that the Veteran was able to engage 
in normal range and variety of daily living activities 
without interruption.  Throughout the examination, the 
Veteran was loud, edgy and cheerful.  His thought processed 
were logical, coherent and relevant.  He was articulate, 
well-dressed, well-groomed, and exhibited good social skills.  
He was oriented to time, place, person and situation.  His 
affect was spontaneous and his reason was good.  He exhibited 
no psychomotor slowing or agitation.  The Veteran claimed to 
have a restricted memory as a result of being electrocuted 
while working as an electrician after leaving active service.

The Veteran endorsed a history of manic episodes.  He 
indicated anxiety, panic attacks, depression, insomnia, 
appetite disturbance, crying spells, anhedonia and 
nightmares.  He also indicated racing thoughts, obsessional 
ideation, gastrointestinal pain and anger control problems 
which included tantrums and rages. 

The examiner concluded that the Veteran's PTSD was no worse 
than at the time of his prior examination in July 2007.  He 
assessed the Veteran's GAF score as 50 but stated that PTSD 
accounted for a GAF of 60.

After a careful review of the evidence of record, the Board 
finds that an evaluation in excess of 30 percent for PTSD is 
not warranted.  The record indicates that while the Veteran 
takes several weeks off of work a year, he has maintained a 
steady job with the same employer for more than a decade.  
The Veteran reported having no friends in May 2008, however 
the July 2007 VA examination indicated only mild social 
impairment.  The record indicates that the Veteran's 
occupational and social impairments are due mostly to 
suspiciousness of others and mood swings.  The Board also 
notes that no evidence reflects flattened affect, 
circumstantial, circumlocutory, or stereotyped speech or 
impairment long-term memory.  In fact while the Veteran's 
short-term memory is fair his long-term memory, in July 2007, 
was reported to be good.  The Board notes that both July 2007 
and May 2008 examinations revealed logical and linear though 
processes.

The Board recognizes that the Veteran has a history of 
marriage difficulties, does not keep in contact with two of 
his three children and that the record reflects some 
homicidal and suicidal ideation.  However, when viewed in 
context of the Veteran's overall PTSD symptoms, these facts 
do not necessitate a assignment of a rating in excess of 30 
percent.

In further finding against assignment of the next-higher 50 
percent rating for PTSD, the Board points to the Veteran's 
Global Assessment of Functioning (GAF) scores.  
GAF is a scale used by mental health professional and 
reflects psychological, social, and occupational functioning 
on a hypothetical continuum of mental health illness.  The 
scale may be relevant in evaluating mental disability.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).   

In the present case, VA examinations reflect GAF scores of 50 
and 60, however as stated above, the VA examiner in May 2008 
determined that PTSD accounted only for a GAF of 60.  GAF 
scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers). American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) (DSM-IV).

The Board considers GAF scores as one component of the 
overall disability picture.  In this case, GAF scores of 50 
and 60, when considered in the appropriate context, do not 
justify assignment of 50 percent evaluation or higher.  More 
specifically, the integrated summery and conclusion of July 
2007, the examiner determined that the PTSD was mild to 
moderate.  Such assessment consistent with the GAF of 60.  
Similarly, the May 2008 examiner determined that the PTSD was 
no worse than t had been n July 2007 and that the PTSD 
accounted for no more than a GAF of 60.

In reaching this determination the Board has considered the 
positive and negative evidence including the lay and medical 
evidence.  The Board notes that the Veteran asserts that he 
is worse.  We have considered all of the lay evidence.  
However, we conclude that the evaluations and opinions 
prepared by skilled neutral professionals are more probative 
of the degree of his impairments particularly when the 2008 
examiner detailed the time and effort he took to reach his 
conclusions.  Based on the foregoing, we conclude that the 
preponderance of the evidence is against the claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  More specifically, there have been 
no periods of hospitalization.  To the extend that the 
Veteran reports some lost time from work, generally the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. §4.1 
(2008)Hence, assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 (2008) is not warranted.


ORDER

An evaluation in excess of 30 percent for PTSD is denied.






____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


